DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 08/02/2021.  Claim(s) 1-8, 10-12, 14-17, and 19 are presently pending.  Claim(s) 1, 5, 11-12, 16-17, and 19 is/are amended.  Claim(s) 9, 13, and 18 is/have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf (Reg. No. 58,308) on 08/25/2021.
The application has been amended as follows: 
Claim 14. (Currently Amended): The vane according to claim 12, wherein the height h of the radial portion of each stiffening part is comprised between 8% and 15% of the height of the vane.  

Claim 15. (Currently Amended): The vane according to claim 12, wherein the height h of the radial portion of each stiffening part is equal to 10% of the height of the vane.

The Examiner’s Amendment described above is included to replace indefinite language in these claims.  Specifically, the phrases “a height of a radial portion” and “a height of the vane” which are first defined in claim 12 were doubly recited in claims 14 and 15, which depend upon claim 12.  As a result, it  defined and different features.  The above Examiner’s Amendment removes this ambiguity in accordance with the expressed intent and specific authorization of the Applicant.

Response to Amendment
The rejection of claims 1-19 under 35 U.S.C. 112(b) are withdrawn in light of the submitted amendments to the claims.
The rejections of claims 1-5, 7, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Salemme (US Pat. No. 4,019,832) in view of Foster (US Pat. Pub. No. 2018/0051705 A1), of claims 1-5, 7-8, and 12 under 35 U.S.C. 103 as being unpatentable over Stenneler (US Pat. No. 5,791,877) in view of Foster, of claims 6 and 10 under 35 U.S.C. 103 as being unpatentable over Stenneler as modified by Foster according to claim 1 and in further view of Yagi (US Pat. Pub. No. 2016/0194971 A1), and of claim 17 under 35 U.S.C. 103 as being unpatentable over Salemme in view of Foster, Care (US Pat. Pub. No. 2009/0269203 A1), and Collis (US Pat. Pub. No. 2018/0111332 A1) are withdrawn in light of the submitted amendments to the claims.

Allowable Subject Matter
Claim(s) 1-8, 10-12, 14-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein the vane has a reduced thickness in the areas in contact with the stiffening parts so that a thickness of the vane at a free end of said stiffening parts is continuous” in lines 11-12, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior 
Regarding claim 12, the limitation “wherein a height h of a radial portion of each stiffening part is comprised between 5% and 25% of a height of the vane” in lines 11-12, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 12 and all dependent claims is patentably distinct over prior art.
Regarding claims 14-15, the Examiner’s Amendment described above is included to replace indefinite language in these claims.  Specifically, the phrases “a height of a radial portion” and “a height of the vane” which are first defined in claim 12 were doubly recited in claims 14 and 15, which depend upon claim 12.  As a result, it was unclear whether these features in claims 14 and 15 were intended to refer to the features defined in claim 12, or to newly defined and different features.  The above Examiner’s Amendment removes this ambiguity in accordance with the expressed intent and specific authorization of the Applicant.
Regarding claim 16, the limitation “wherein the vane has a reduced thickness in areas in contact with the stiffening parts so that a thickness of the vane at a free end of said stiffening parts is continuous” in lines 12-14, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  It is thus concluded that, due to the 
Regarding claim 17, the limitation “wherein the stiffening parts and the at least one structural shield extend end-to-end, without overlapping” in lines 15-16, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  It is thus concluded that, due to the limitation designated above, the claim language of claim 17 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745